Citation Nr: 1418375	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  07-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a thyroid condition, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a mild chronic intermittent lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and from November 1990 to July 1991.  

These matters come before the Board of Veteran's Appeals (Board) from November 2006 and March 2007 decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to service connection for fibromyalgia as due to an undiagnosed illness is before the Board of Veterans' Appeals (Board) following a October 2013 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's September 2011 decision with respect to this issue and remanded for compliance with instructions contained therein.  

In the September 2011 decision, the Board determined that the Veteran had expressed disagreement with the RO's denial of service connection for a thyroid condition and lumbar strain in the March 2007 rating decision, and those claims were remanded to the agency of original jurisdiction (AOJ) for issuance of a Statement of the Case (SOC).  An SOC was issued in March 2013, and the Veteran submitted a timely VA Form 9.  These issues are now properly before the Board.

In December 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A transcript of that proceeding has been associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim to the RO for action in compliance with the Order.  The October 2013 Memorandum Decision determined that the September 2006 VA examination report was inadequate.  Specifically, it was noted that the VA examiner did not discuss any gastrointestinal symptoms or symptoms of joint pain, despite multiple reports in the record.  The Veteran went through multiple examinations in September 2006 including those for chronic fatigue syndrome and fibromyalgia conducted by the same examiner.  The Court noted that the VA examiner did not describe what the symptoms of fibromyalgia were or discuss the Veteran's symptoms in that context.  The Court also observed that the Veteran's hypothyroid condition was not thoroughly discussed, and that no explanation was provided regarding why the hypothyroid condition was the cause of the Veteran's symptoms.  Under the circumstances, the Board finds a new VA examination is warranted.

As noted, the Veteran testified at a personal hearing before the undersigned in December 2008.  At that time, the Veteran provided testimony as to claims of service connection for fibromyalgia and chronic fatigue syndrome.  Thereafter, in September 2011, the Board determined that the Veteran had expressed disagreement with the RO's denial of service connection for a thyroid condition and lumbar strain, and those claims were remanded to the AOJ for issuance of a SOC.  An SOC was issued in March 2013, and the Veteran submitted a timely VA Form 9 in April 2013.  In that VA Form 9, the Veteran requested a hearing before the Board by live videoconference.  Hence, as the Veteran has never provided testimony on those two claims before a member of the Board, a remand is necessary so that VA can afford the Veteran an opportunity for the requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a videoconference hearing before the Board in accordance with applicable procedures as to the claims of service connection for a thyroid condition and mild chronic intermittent lumbar strain.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.

2.  After any additional development deemed necessary, schedule the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any fibromyalgia and its relationship to service.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether the Veteran symptomatology (including joint pain, gastrointestinal complaints, and fatigue) at least as likely as not (i.e., to at least a 50:50 degree of probability) supports a diagnosis of fibromyalgia.  

If the Veteran does not meet the criteria for that diagnosis, the examiner should specify what criteria have not been met, and should clarify whether the Veteran ever met those criteria.

If the Veteran does not have fibromyalgia, whether the Veteran's symptoms are at least as likely as not (i.e., to at least a 50:50 degree of probability) manifestations of another medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317 (such as chronic fatigue syndrome and irritable bowel syndrome).

If the Veteran's symptoms are found to be attributable to diagnosable chronic multi-symptom illness with a partially explained etiology (for example, diabetes mellitus); or a disease with a clear and specific etiology, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that such illness or disease is related to service.

The examiner must reconcile any diagnosis and opinion with all other clinical evidence of record to include the opinion from the September 2006 VA examiner.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issues of entitlement to service connection for fibromyalgia as due to an undiagnosed illness, a thyroid condition as due to an undiagnosed illness and a mild chronic intermittent lumbar strain.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013) 

